 Case 3:19-cv-00482-RJD Document 72 Filed 10/08/20 Page 1 of 3 Page ID #347




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

KARNELL NELSON,                   )
                                  )
      Plaintiff,                  )
                                  )
      v.                          )                            Case No. 19-cv-482-RJD
                                  )
JEFFREY DENNISON, TIFFANY BETTIS, )
and LU WALKER,                    )
                                  )
Defendants.                       )

                                              ORDER

DALY, Magistrate Judge:

        This matter is before the Court on Defendant Bettis’ Motion for Leave to File Answer and

Vacate Clerk’s Default (Doc. 67). For the reasons set forth below, Defendant’s Motion is

GRANTED.

       Plaintiff, an inmate in the custody of the Illinois Department of Corrections (“IDOC”),

filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging his constitutional rights were violated while

he was incarcerated at Shawnee Correctional Center.          Plaintiff is proceeding on an Eighth

Amendment deliberate indifference claim against Defendants Bettis and Dennison for subjecting

him to unconstitutional conditions of confinement.

       A request for waiver of service was sent to Defendant Bettis on June 3, 2020 (Doc. 51).

The waiver was returned executed on June 5, 2020, and Bettis’ answer was due on August 3, 2020

(Doc. 53). No answer was filed. A clerk’s entry of default against Defendant Bettis was entered

on August 25, 2020 (Doc. 63).

       Defendant Bettis filed the now before the Court on September 3, 2020 (Doc. 67). In her

motion, Bettis explains that after executing the waiver, she assumed counsel would be retained to
                                            Page 1 of 3
 Case 3:19-cv-00482-RJD Document 72 Filed 10/08/20 Page 2 of 3 Page ID #348




represent her interests. However, there was an inadvertent paperwork processing oversight by

Wexford Health Sources, Inc., which delayed assignment of counsel. Bettis received notice that

no attorney had entered an appearance on her behalf when the Court entered its default on

September 2, 2020. Following this notice, counsel has taken swift action and filed a notice of

appearance the motion now before the Court. Counsel also indicates he has started drafting

Bettis’ answer.

       Federal Rule of Civil Procedure 55(c) provides that the court may set aside an entry of

default for good cause. The Seventh Circuit has remarked that in order to vacate an entry of

default, the moving party must show: “(1) good cause for the default; (2) quick action to correct

it; and (3) a meritorious defense to the complaint.” Cracco v. Vitran Express., Inc., 559 F.3d 625,

630-31 (7th Cir. 2009) (internal quotations omitted).

       Here, the Court finds that Defendant Bettis has shown good cause for her default.

Defendant explains that she failed to file a timely answer due to an inadvertent error of her

employer, Wexford Health Sources, Inc. Bettis has also acted quickly in seeking to correct her

mistake, filing a motion to vacate the clerk’s entry of default on September 3, 2020, just one day

after receiving notice that counsel had not entered on her behalf. Finally, the Court finds that

denying Bettis’ motion to vacate the entry of default would undermine the notion that cases should

be decided on the merits.

       For these reasons, Defendant Bettis’ Motion for Leave to File Answer and Vacate Clerk’s

Default (Doc. 67) is GRANTED. The Clerk’s entry of default entered on August 25, 2020 is

VACATED.

       Defendant Bettis shall file her answer to Plaintiff’s complaint by October 15, 2020.


                                           Page 2 of 3
Case 3:19-cv-00482-RJD Document 72 Filed 10/08/20 Page 3 of 3 Page ID #349




IT IS SO ORDERED.

DATED: October 8, 2020


                                        s/ Reona J. Daly
                                        Hon. Reona J. Daly
                                        United States Magistrate Judge




                                Page 3 of 3
